UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2010 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-34036 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 91-1650317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 861-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2010 Common Stock, par value $0.01 per share 1 PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS John Bean Technologies Corporation Condensed Consolidated Statements of Income (Unaudited) (In millions, except per share data) Three Months Ended March 31, Revenue $ $ Costs and expenses: Cost of sales Selling, general and administrative expense Research and development expense Total costs and expenses Other income, net Net interest expense ) ) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of taxes - Net income $ $ Basic earnings per share: Income from continuing operations $ $ Income from discontinued operations - - Basic earnings per share $ $ Diluted earnings per share: Income from continuing operations $ $ Income from discontinued operations - - Diluted earnings per share $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 2 John Bean Technologies Corporation Condensed Consolidated Balance Sheets (In millions, except per share data and number of shares) March 31, December 31, (Unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $4.5 and $5.1, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $216.8 and $218.1, respectively Other assets Total Assets $ $ Liabilities and Stockholders' Equity: Current Liabilities: Accounts payable, trade and other $ $ Advance and progress payments Other current liabilities Total current liabilities Long-term debt, less current portion Accrued pension and other postretirement benefits, less current portion Other liabilities Stockholders' equity: Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 120,000,000 shares authorized; 2010: 28,206,065 issued and 28,153,923 outstanding 2009: 27,663,335 issued and 27,611,193 outstanding Common stock held in treasury, at cost; 2010: 52,142 shares 2009: 52,142 shares ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 John Bean Technologies Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (In millions) Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ $ Income from discontinued operations, net of income taxes ) - Income from continuing operations Adjustments to reconcile income from continuing operations to cash (required) provided by operating activities of continuing operations: Depreciation and amortization Stock-based compensation Other Changes in operating assets and liabilities: Trade receivables, net Inventories ) ) Accounts payable, trade and other ) Advance payments and progress billings Other assets and liabilities, net ) ) Cash (required) provided by continuing operating activities ) Net cash required by discontinued operating activities ) ) Cash (required) provided by operating activities ) Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from disposal of assets Cash required by investing activities ) ) Cash Flows From Financing Activities: Net proceeds (payments) on credit facilities ) Dividend ) ) Other ) Cash provided (required) by financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents ) - Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 John Bean Technologies Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1: Description of Business and Basis of Presentation Description of Business— John Bean Technologies Corporation and its consolidated subsidiaries (“JBT Corporation” or “we”) provide global technology solutions for the food processing and air transportation industries. We design, manufacture, test and service technologically sophisticated systems and products for customers through our JBT FoodTech and JBT AeroTech segments. We have manufacturing operations worldwide and are strategically located to facilitate delivery of our products and services to our customers. Basis of Presentation—The preceding (a)condensed consolidated balance sheet as of December31, 2009, which has been derived from audited financial statements, and (b)unaudited interim condensed consolidated financial statements, and notes thereto (the “statements”), of JBT Corporation have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. As permitted under those rules, certain footnotes or other financial information that are normally required by accounting principles generally accepted in the United States can be condensed or omitted. Therefore, these statements should be read in conjunction with our audited annual consolidated and combined financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, the statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of our financial condition and operating results as of and for the periods presented. Revenue, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these statements may not be representative of those for the full year or any future period. Recently adopted accounting pronouncements— On January 1, 2010, we adopted the updated guidance related to revenue recognition for arrangements with multiple deliverables, which addresses the accounting for multiple-deliverable arrangements and provides guidance on whether multiple deliverables exist, how to separate deliverables and how to measure and allocate arrangement consideration between the identified units of accounting. We elected to adopt the updated guidance on a prospective basis for applicable transactions originating or modified after December 31, 2009. The adoption of the updated guidance did not have a material impact on our consolidated results of operations or financial position. On January 1, 2010, we adopted the updated guidance related to fair value measurements and disclosures, which requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. In addition, in the reconciliation for fair value measurements using significant unobservable inputs, or Level 3, a reporting entity should disclose separately information about purchases, sales, issuances and settlements (that is, on a gross basis rather than one net number). The updated guidance also requires that an entity should provide fair value measurement disclosures for each class of assets and liabilities and disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements for Level 2 and Level 3 fair value measurements. The guidance is effective for interim or annual financial reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. Therefore, we have not yet adopted the guidance with respect to the roll forward activity in Level 3 fair value measurements. We have updated our disclosures to comply with the updated guidance; however, we do not have any Level 3 fair value measurements and adoption of the updated guidance did not have an impact on our consolidated results of operations or financial condition. On April 1, 2009, we adopted the updated guidance related to subsequent events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The updated guidance initially required the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date – that is, whether that date represents the date the financial statements were issued or were available to be issued. However, in February 2010, the guidance was amended to remove the requirement to disclose the date through which subsequent events were evaluated. Adoption of the updated guidance did not have a material impact on our consolidated results of operations or financial condition. 5 Note 2: Inventories Inventories consisted of the following: (In millions) March 31, 2010 December 31, 2009 Raw materials $ $ Work in process Finished goods Gross inventories before LIFO reserves and valuation adjustments LIFO reserves and valuation adjustments ) ) Net inventories $ $ Note 3: Pension and Other Postretirement Benefits Components of net periodic benefit cost were as follows: Other Postretirement Pension Benefits Benefits Three Months Ended Three Months Ended March 31, March 31, (In millions) Service cost $ $ $
